Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thei et al. (US 2019/0363079, hereinafter, Thei.)
	In regard to claim 11, in fig. 3, Thei discloses a semiconductor device 300 having a three-dimensional structure (see the abstract), comprising: 
a first wafer, or IC die, 104a (para [0017]) including a first bonding pad 134 on one surface thereof (para [0023]); 
a second wafer 104b (para [0017]) including a second bonding pad, also, 134, which is bonded to the first bonding pad, on one surface thereof bonded to the one surface of the first wafer; 
a plurality of first anti-warpage pads created in layer 132a on the one surface of the first wafer, and laid out in a stripe shape; and 
a plurality of second anti-warpage pads created in the layer 132b on the one surface of the second wafer and bonded respectively to the plurality of first anti-warpage pads, and laid out in a stripe shape. Noted, the material of the layers 132a and 132b is capable of function as an anti-warpage material.
Regarding claim 12,Thei further discloses wherein the first wafer includes a plurality of first unit areas and a plurality of second unit areas, which are alternately disposed in a first direction and a second direction, the first direction and the second direction are parallel to the one surface of the first wafer and intersect with each other, and an extending direction of the first anti-warpage pads disposed in the plurality of first unit areas and an extending direction of the first anti-warpage pads disposed in the plurality of second unit areas are different from each other. See figs. 1-3.
Regarding claim 14, Thei further comprising: a conductive reinforcing pattern, or conductive wire, 112a on a bottom surface of the first bonding pad (para [0018] and fig. 5.)
Allowable Subject Matter
Claims 1-10 and 17-20 are allowed.
Claims 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art do not show a plurality of anti-warpage grooves on the one surface of the first wafer, and laid out in a stripe shape; and 10 a plurality of anti-warpage ribs on the one surface of the second wafer and coupled respectively to the plurality of anti-warpage grooves, and laid out in a stripe shape; a conductive reinforcing pattern on a side surface and on a bottom surface of the first bonding pad; and at least one of the plurality of first anti-warpage pads has a thickness greater than that of the first bonding pad.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814